Exhibit 10.53
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
____ YEAR-END RESTRICTED STOCK AWARD
     This Award Agreement sets forth the terms and conditions of the ____
Year-End Restricted Stock Award (this “Award”) granted to you under The Goldman
Sachs Amended and Restated Stock Incentive Plan (the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
     2. Award. This Award is made up of the number of Restricted Shares
(“Restricted Shares”) specified on your Award Statement. A Restricted Share is a
share of Common Stock (a “Share”) delivered under the Plan that is subject to
certain transfer restrictions and other terms and conditions described in this
Award Agreement. This Award is conditioned upon your granting to the Firm the
full power and authority to register the Restricted Shares in its or its
designee’s name and authorizing the Firm or its designee to sell, assign or
transfer any Restricted Shares in the event of forfeiture of your Restricted
Shares. Unless otherwise determined by the Firm, this Award is conditioned upon
your filing an election with the Internal Revenue Service within 30 days of the
grant of your Restricted Shares, electing pursuant to Section 83(b) of the Code
to be taxed currently on the fair market value of the Restricted Shares on the
Date of Grant. This will result in the recognition of taxable income on the Date
of Grant equal to such fair market value (but will not affect the Vesting of
your Restricted Shares or the removal of the Transfer Restrictions). This Award
is conditioned on your executing the related Signature Card and returning it to
the address designated on the Signature Card and/or by the method designated on
the Signature Card by the date specified, and is subject to all terms,
conditions and provisions of the Plan and this Award Agreement, including,
without limitation, the arbitration and choice of forum provisions set forth in
Paragraph 12. By executing the related Signature Card (which, among other
things, opens the custody account referred to in Paragraph 3(b) if you have not
done so already), you will have confirmed your acceptance of all of the terms
and conditions of this Award Agreement.
     3. Certain Material Terms of Restricted Shares.
     (a) Vesting. All of your Restricted Shares shall be Vested on the Date of
Grant. When a Restricted Share is Vested, it means only that your continued
active Employment is not required in order for your Restricted Shares to become
fully transferable without risk of forfeiture. However, all other terms and
conditions of this Award Agreement (including the Transfer Restrictions
described in Paragraph 3(c)) shall continue to apply to such Restricted Shares,
and failure to meet such terms and conditions may result in the forfeiture of
all of your rights in respect of the Restricted Shares and their return to GS
Inc. and the cancellation of this Award.
     (b) Date of Grant. The date on which your Restricted Shares will be
granted, subject to the conditions of this Award Agreement, is set forth on your
Award Statement. Except as provided in this Paragraph 3 and in Paragraph 2, the
Restricted Shares shall be delivered to an escrow, custody, brokerage or similar
account, as approved or required by the Firm, and, except as provided in
Paragraphs 3(d), 6, 7 and 9(g), shall be subject to the Transfer Restrictions
described in Paragraph 3(c).

 



--------------------------------------------------------------------------------



 



     (c) Transfer Restrictions; Escrow.
          (i) Except as provided in Paragraphs 3(d), 7, and 9(g), Restricted
Shares shall not be permitted to be sold, exchanged, transferred, assigned,
pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily by you (such restrictions collectively referred to herein as
the “Transfer Restrictions”) until the date specified on your Award Statement as
the “Transferability Date.” Any purported sale, exchange, transfer, assignment,
pledge, hypothecation, fractionalization, hedge or other disposition in
violation of the Transfer Restrictions shall be void. If and to the extent
Restricted Shares are certificated, the Certificates representing such
Restricted Shares are subject to the restrictions in this Paragraph 3(c)(i), and
GS Inc. shall advise its transfer agent to place a stop order against such
Restricted Shares. Within 30 Business Days after the Transferability Date (or
any other date described herein on which the Transfer Restrictions are removed),
GS Inc. shall take, or shall cause to be taken, such steps as may be necessary
to remove the Transfer Restrictions in respect of any of such Restricted Shares
that have not been previously forfeited.
          (ii) In the discretion of the Committee, delivery of the Restricted
Shares may be made directly into an escrow account meeting such terms and
conditions as are determined by the Firm, provided that any other conditions or
restrictions on delivery of Shares required by this Award Agreement have been
satisfied. By accepting your Restricted Shares, you have agreed on behalf of
yourself (and your estate or other permitted beneficiary) that the Firm may
establish and maintain an escrow account for your benefit on such terms and
conditions as the Firm may deem necessary or appropriate (which may include,
without limitation, your (or your estate or other permitted beneficiary)
executing any documents related to, and your (or your estate or other permitted
beneficiary) paying for any costs associated with, such account). Any such
escrow arrangement shall, unless otherwise determined by the Firm, provide that
(A) the escrow agent shall have the exclusive authority to vote such Shares
while held in escrow and (B) dividends paid on such Shares held in escrow may be
accumulated and shall be paid as determined by the Firm in its sole discretion.
          (iii) If you are a party to the Amended and Restated Shareholders’
Agreement (the “Shareholders’ Agreement”), your Restricted Shares will be
considered “Covered Shares” for purposes of Section 2.1(a) of the Shareholders’
Agreement as described in Appendix A hereto.
     (d) Death. Notwithstanding any other Paragraph of this Award Agreement, if
you die prior to the Transferability Date with respect to your Restricted
Shares, as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee,
the Transfer Restrictions then applicable to such Restricted Shares shall be
removed. The Committee may adopt procedures pursuant to which you may be
permitted to specifically bequeath some or all of your Restricted Shares under
your will to an organization described in Sections 501(c)(3) and 2055(a) of the
Code (or such other similar charitable organization as may be approved by the
Committee).

2



--------------------------------------------------------------------------------



 



     4. Termination of Employment; Forfeiture of Restricted Shares.
     (a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(d), 7 and 9(g), if your Employment terminates for any reason or you
otherwise are no longer actively employed with the Firm, the Transfer
Restrictions shall continue to apply to your Restricted Shares that were
Outstanding prior to your termination of Employment until the Transferability
Date in accordance with Paragraph 3(c).
     (b) Without limiting the application of Paragraphs 4(c), 4(d) and 4(f), and
subject to Paragraph 6(b):
          (i) your rights in respect of all Restricted Shares shall terminate,
such Shares immediately shall be returned to GS Inc. and such portion of the
Award immediately shall be cancelled if you engage in “Competition” (as defined
below) prior to the earlier of December 31, ____ or the date on which the
Transfer Restrictions and risks of forfeiture with respect to your Restricted
Shares are removed following a Change in Control in accordance with Paragraph 7
hereof;
          (ii) your rights in respect of two-thirds of your Restricted Shares
(which may be rounded to avoid fractional Shares) shall terminate, such Shares
immediately shall be returned to GS Inc. and such portion of the Award
immediately shall be cancelled if you engage in Competition on or after
December 31, ____, but prior to the earlier of December 31, ____ or the date on
which the Transfer Restrictions and risks of forfeiture with respect to your
Restricted Shares are removed following a Change in Control in accordance with
Paragraph 7 hereof; and
          (iii) your rights in respect of one-third of your Restricted Shares
(which may be rounded to avoid fractional Shares) shall terminate, such Shares
immediately shall be returned to GS Inc. and such portion of the Award
immediately shall be cancelled if you engage in Competition on or after
December 31, ____, but prior to the earlier of December 31, ____ or the date on
which the Transfer Restrictions and risks of forfeiture with respect to your
Restricted Shares are removed following a Change in Control in accordance with
Paragraph 7 hereof.
For purposes of this Award Agreement, “Competition” means that you (i) form, or
acquire a 5% or greater equity ownership, voting or profit participation
interest in, any Competitive Enterprise, or (ii) associate in any capacity
(including, but not limited to, association as an officer, employee, partner,
director, consultant, agent or advisor) with any Competitive Enterprise.
     (c) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, if:
          (i) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 12 or
Section 3.17 of the Plan;
          (ii) (A) you, in any manner, directly or indirectly, (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise,

3



--------------------------------------------------------------------------------



 



or (B) Selected Firm Personnel are Solicited, hired or accepted into
partnership, membership or similar status (1) by a Competitive Enterprise that
you form, that bears your name, in which you are a partner, member or have
similar status, or in which you possess or control greater than a de minimis
equity ownership, voting or profit participation or (2) by any Competitive
Enterprise where you have, or are intended to have, direct or indirect
managerial or supervisory responsibility for such Selected Firm Personnel;
          (iii) as a result of any action brought by you, it is determined that
any of the terms or conditions for the expiration of the Transfer Restrictions
with respect to this Award are invalid;
          (iv) GS Inc. fails to maintain the required “Minimum Tier 1 Capital
Ratio” as defined under Federal Reserve Board Regulations applicable to GS Inc.
for a period of 90 consecutive business days; or
          (v) the Board of Governors of the Federal Reserve or the Federal
Deposit Insurance Corporation (the “FDIC”) makes a written recommendation under
Title II (Orderly Liquidation Authority) of the Dodd-Frank Wall Street Reform
and Consumer Protection Act for the appointment of the FDIC as a receiver of GS
Inc. based on a determination that GS Inc. is “in default” or “in danger of
default,”
your rights in respect of the following Restricted Shares immediately shall be
forfeited, such Shares immediately shall be returned to GS Inc. and such portion
of the Award immediately shall be cancelled: (x) all of your Outstanding
Restricted Shares if any of the events described in this Paragraph 4(b) (the
“Events”) occurs prior to the ____ RSU Delivery Date (as defined in Appendix A);
(y) two-thirds of your Outstanding Restricted Shares if any of the Events occurs
on or after the ____ RSU Delivery Date but prior to the ____ RSU Delivery Date
(as defined in Appendix A); and (z) one-third of your Outstanding Restricted
Shares if any of the Events occurs on or after the ____ RSU Delivery Date but
prior to the ____ RSU Delivery Date (as defined in Appendix A). Shares may be
rounded to avoid fractional Shares.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (A) any
Firm employee or consultant (1) with whom you personally worked while employed
by the Firm, or (2) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (B) any Managing Director of the Firm.
     (d) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, your rights in respect of Outstanding Restricted Shares immediately
shall be forfeited, and such Shares immediately shall be returned to GS Inc.,
if, before the Transferability Date:
          (i) any event that constitutes Cause has occurred;
          (ii) the Committee determines that you failed to meet, in any respect,
any obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm or this
Award, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;
          (iii) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. On the

4



--------------------------------------------------------------------------------



 



Transferability Date, you shall be deemed to have represented and certified that
you have complied with all the terms and conditions of the Plan and this Award
Agreement; or
          (iv) your Employment terminates for any reason or you otherwise are no
longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace, substitute for or otherwise in respect of any Outstanding Restricted
Shares.
     (e) For the avoidance of doubt, failure to pay or reimburse the Firm, upon
demand, for any amount you owe to the Firm shall constitute (i) failure to meet
an obligation you have under an agreement referred to in Paragraph 4(d)(ii),
regardless of whether such obligation arises under a written agreement, and/or
(ii) a material violation of Firm policy constituting Cause referred to in
Paragraph 4(d)(i).
     (f) Unless the Committee determines otherwise, without limiting any other
provision in Paragraphs 4(c) or 4(d), and except as provided in Paragraph 7, if
the Committee determines that, during the Firm’s ____ fiscal year, you
participated in the structuring or marketing of any product or service, or
participated on behalf of the Firm or any of its clients in the purchase or sale
of any security or other property, in any case without appropriate consideration
of the risk to the Firm or the broader financial system as a whole (for example,
where you have improperly analyzed such risk or where you have failed
sufficiently to raise concerns about such risk) and, as a result of such action
or omission, the Committee determines there has been, or reasonably could be
expected to be, a material adverse impact on the Firm, your business unit or the
broader financial system, your rights in respect of your Outstanding Restricted
Shares awarded as part of this Award immediately shall be forfeited, such Shares
immediately shall be returned to GS Inc. and this Award shall be cancelled (and
any dividends or other amounts paid or delivered to you in respect of this Award
shall be subject to repayment in accordance with, or in a manner similar to the
provisions described in, Paragraph 5).
     5. Repayment and Forfeiture.
     (a) The provisions of Section 2.5.2 of the Plan (which require Grantees to
repay to the Firm the value of Restricted Shares, without reduction for related
withholding tax, if the Committee determines that all terms and conditions of
this Award Agreement were not satisfied) shall apply to this Award, except that
if the condition that was not satisfied would have resulted in the Transfer
Restrictions not being removed, then the Fair Market Value of the Shares shall
be determined as of the Transferability Date (or any earlier date that the
Transfer Restrictions were removed).
     (b) If and to the extent you forfeit any Restricted Shares hereunder or are
required to repay any amount in respect of a number of Restricted Shares
pursuant to Paragraph 5(a), you also will be required to pay to the Firm,
immediately upon demand therefor, an amount equal to the Fair Market Value
(determined as of the Date of Grant) of the number of Shares that were used to
satisfy tax withholding for such Restricted Shares that are forfeited or subject
to repayment pursuant to Paragraph 5(a). Such repayment amount for Restricted
Shares applied to tax withholding will be determined by multiplying the number
of Restricted Shares that were used to satisfy withholding taxes related to this
Award (the “Tax Withholding Shares”) by a fraction, the numerator of which is
the number of Restricted Shares you forfeited (or with respect to which
repayment is required) and the denominator of which is the number of Restricted
Shares that comprised the Award (reduced by the Tax Withholding Shares).

5



--------------------------------------------------------------------------------



 



     6. Certain Terminations of Employment.
     (a) In the event of the termination of your Employment for any reason
(determined as described in Section 1.2.19 of the Plan), all terms and
conditions of this Award Agreement shall continue to apply (including any
applicable Transfer Restrictions).
     (b) Unless otherwise determined by the Committee in its discretion,
Paragraph 4(b) will not apply following termination of Employment that is
characterized by the Firm as “involuntary” or by “mutual agreement” other than
for Cause and if you execute such a general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for good reason, will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”
     7. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all of the Transfer Restrictions and
risks of forfeiture with respect to your Restricted Shares shall be removed.
     8. Dividends. You shall be entitled to receive on a current basis any
regular cash dividend paid by GS Inc. in respect of your Restricted Shares, or,
if the Restricted Shares are held in escrow, the Firm will direct the
transfer/paying agent to distribute the dividends to you in respect of your
Restricted Shares.
     9. Certain Additional Terms, Conditions and Agreements.
     (a) The delivery of Shares and the removal of the Transfer Restrictions are
conditioned on your satisfaction of any applicable withholding taxes in
accordance with Section 3.2 of the Plan. To the extent permitted by applicable
law, the Firm, in its sole discretion, may require you to provide amounts equal
to all or a portion of any Federal, State, local, foreign or other tax
obligations imposed on you or the Firm in connection with the grant, vesting or
delivery of this Award by requiring you to choose between remitting such amount
(i) in cash (or through payroll deduction or otherwise), (ii) in the form of
proceeds from the Firm’s executing a sale of Shares delivered to you pursuant to
this Award or (iii) in Shares delivered to you pursuant to this Award. In
addition, if you are an individual with separate employment contracts (at any
time during and/or after the Firm’s ____ fiscal year), the Firm may, in its sole
discretion, require you to provide for a reserve in an amount the Firm
determines is advisable or necessary in connection with any actual, anticipated
or potential tax consequences related to your separate employment contracts by
requiring you to choose between remitting such amount (i) in cash (or through
payroll deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to you pursuant to this Award (or any other
Outstanding Awards under the Plan). In no event, however, shall any choice you
may have under the preceding two sentences determine, or give you any discretion
to affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.
     (b) If you are or become a Managing Director, your rights in respect of the
Restricted Shares are conditioned on your becoming a party to any shareholders’
agreement to which other similarly situated employees of the Firm are a party.

6



--------------------------------------------------------------------------------



 



     (c) Your rights in respect of this Award are conditioned on the receipt to
the full satisfaction of the Committee of any required consents (as described in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.
     (d) You understand and agree, in accordance with Section 3.3 of the Plan,
by accepting this Award you have expressly consented to all of the items listed
in Section 3.3.3(d) of the Plan, which are incorporated herein by reference.
     (e) You understand and agree, in accordance with Section 3.22 of the Plan,
by accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of this Award in accordance with such rules and procedures as
may be adopted from time to time with respect to sales of such Shares (which may
include, without limitation, restrictions relating to the timing of sale
requests, the manner in which sales are executed, pricing method, consolidation
or aggregation of orders and volume limits determined by the Firm). In addition,
you understand and agree that you shall be responsible for all brokerage costs
and other fees or expenses associated with this Award, including, without
limitation, such brokerage costs or other fees or expenses in connection with
the sale of Shares delivered to you hereunder.
     (f) GS Inc. may affix to Certificates representing Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.
     (g) Without limiting the application of Paragraphs 4(c), 4(d) and 4(f), if:
          (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization, or any agency, or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Outstanding
Restricted Shares would result in an actual or perceived conflict of interest
(“Conflicted Employment”); or
          (ii) following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Restricted Shares;
then any Transfer Restrictions shall be removed as soon as practicable after the
Committee has received satisfactory documentation relating to your Conflicted
Employment.
     (h) In addition to and without limiting the generality of the provisions of
Section 1.3.5 of the Plan, neither the Firm nor any Covered Person shall have
any liability to you or any other person for any action taken or omitted in
respect of this or any other Award.
     (i) You understand and agree, by accepting this Award, that Restricted
Shares hereby are pledged to the Firm to secure its right to such Restricted
Shares in the event you forfeit any such Restricted Shares pursuant to the terms
of the Plan or this Award Agreement. This Award, if held

7



--------------------------------------------------------------------------------



 



in escrow, will not be delivered to you but will be held by an escrow agent for
your benefit. If an escrow agent is used, such escrow agent will also hold the
Restricted Shares for the benefit of the Firm for the purpose of perfecting its
security interest.
     (j) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Restricted Shares, you may be
required to certify, from time to time, your compliance with all terms and
conditions of the Plan and this Award Agreement. You understand and agree that
(i) it is your responsibility to inform the Firm of any changes to your address
to ensure timely receipt of the certification materials, (ii) you are
responsible for obtaining such certification materials by contacting the Firm if
you do not receive certification materials, and (iii) failure to return properly
completed certification materials by the deadline specified in the certification
materials will result in the forfeiture of all of your Outstanding Restricted
Shares in accordance with Paragraph 4(d)(iii).
     10. Right of Offset. The Firm may exercise its right of offset under
Section 3.4 of the Plan by conditioning the removal of the Transfer Restrictions
on your satisfaction of your obligations to the Firm in a manner deemed
appropriate by the Committee, including by the application of some or all of
your Restricted Shares.
     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing.
     12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.
     13. Non-transferability. Except as otherwise may be provided in this
Paragraph 13 or as otherwise may be provided by the Committee, and without
limiting Paragraph 3(c) hereof, the limitations on transferability set forth in
Section 3.5 of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this Paragraph 13 or Section 3.5 of
the Plan shall be void. The Committee may adopt procedures pursuant to which
some or all recipients of Restricted Shares may transfer some or all of their
Restricted Shares (which shall continue to be subject to the Transfer
Restrictions until the Transferability Date) through a gift for no consideration
to any immediate family member (as determined pursuant to the procedures) or a
trust in which the recipient and/or the recipient’s immediate family members in
the aggregate have 100% of the beneficial interest (as determined pursuant to
the procedures).
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

8



--------------------------------------------------------------------------------



 



     15. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

            THE GOLDMAN SACHS GROUP, INC.
        By:           Name:         Title:        

10



--------------------------------------------------------------------------------



 



         

Appendix A
Treatment of ____ Year-End Restricted Shares under the Shareholders’ Agreement.
Capitalized terms used in this Appendix A that are not defined in this
Appendix A, the Award Agreement or the Plan have the meanings as used or defined
in the Shareholders’ Agreement.

  •   With respect to all Restricted Shares that are awarded under the ____
Year-End Restricted Stock Award, an event triggering the recalculation of the
Covered Person’s Covered Shares shall be deemed to occur with respect to
one-third of such Restricted Shares on each of the dates upon which Shares will
deliver under the ____ Year-End RSUs (i.e., the first trading day in a Window
Period in each of January ____, January ____ and January ____, or such other
date on which the relevant installment of ____ Year-End RSUs shall be delivered)
(such dates being referred to as the “____ RSU Delivery Date,” the “____ RSU
Delivery Date” and the “____ RSU Delivery Date,” respectively, and each being
referred to as a “Trigger Date”).

  •   As of each such Trigger Date, such Covered Person’s Covered Shares shall
be increased by:

  •   the gross number of Restricted Shares for such Trigger Date (determined
before any deductions, including any deductions for withholding taxes, fees or
commissions), minus

  •   such gross number multiplied by the Specified Tax Rate that would apply if
the Covered Person had received, on or around the Trigger Date, a delivery of
Common Stock underlying Year-End RSUs instead receiving a grant of Restricted
Shares.

  •   Until a Trigger Date, the Covered Person shall not be deemed to be the
Sole Beneficial Owner of the Restricted Shares relating to such Trigger Date
(and therefore until such Trigger Date such Shares shall not be counted toward
the satisfaction of the Transfer Restrictions).

11